DETAILED ACTION

The instant application having application No 16/760433 filed on 04/29/2020 is presented for examination by the examiner.

Claim Objections
Claims 1, 6, 11 are objected to because of the following informalities: “SCI, PSSCH” on Claims 1, 6 and 11 should be written in its expanded form.

Examiner Notice
Claim 1 would be allowable if (i) claim 5 is incorporated into the independent claim 1.
    	The claims 12 have the conditional limitation “there”, please clarify the language features from the limitations of the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 1 rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim elements “the steps of configuring” is a non-structural substitute term for means (or step) plus function limitation that invokes 35 U.S.C. 112, sixth paragraph. 
Applicant is required to:
(a) Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4, and 6-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sano et al. (U.S. 20200195399, Jun. 18, 2020) in view of Islam et al. (U.S. 20180376438, Dec. 27, 2018)
Regarding Claim 1, Sano discloses a method for configuring the temporal position of DeModulation Reference Symbols (DMRS) in sidelink transmissions of UEs in a cellular communications network(page 4, par(0088-0089), line 1-20, the arrangement of the DMRSs between the cells including all of the patterns and SLs(sidelinks), the arrangement of the DMRSs can be applied between the DMRS transmitted by the user equipment and the DMRS transmitted by a user equipment in an adjacent cell, the unit time frames are located at the same temporal position of DMRS), 
the method comprising the steps of configuring a plurality of DMRS temporal position configurations, selecting a DMRS temporal position configuration(page 6, par(0112), line 1-20, the base station designate the positions of UL/DL DMRSs to the user equipment, only a temporal position designated. The designation of the position performed by an index indicating the temporal position, an index indicating the frequency position, or an index indicating the position of the time-frequency resource).
 an SCI message to a UE including an indication of the selected DMRS temporal position configuration, and transmitting data from the UE comprising DMRS in the temporal positions indicated by the configuration.
Islam is the same field of invention teaches transmitting an SCI message to a UE including an indication of the selected DMRS temporal position configuration, and transmitting data from the UE comprising DMRS in the temporal positions indicated by the configuration (page 8, par (0096), line 1-20, a UE that receives an SS block, to determine the location of the SS block in the time domain, the UE determine the SS block index, which indicates temporal location of the SS block the relative to other SS blocks in the burst. The SS block index associated with a particular SS block and transmit beam. The SS block index represent time domain information for the SS block, the UE reference the SS block index to derive the symbol or slot index for an SS block in a radio frame. The SS block index conveyed in the DMRS of the PBCH signal).
Sano and Islam are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the transmitting data from the UE comprising DMRS in the temporal positions indicated by the configuration the teaching of Sano to include the UE determine the SS block index, which indicates temporal location of the SS block the relative to other SS blocks in the burst the teaching of Islam because it is providing the 
Regarding Claim 2, Sano discloses the plurality of DMRS temporal position configurations are stored in at least one preconfigured table (page 6, par (0112), line 1-20, the base station designate the positions of UL/DL DMRSs to the user equipment, only a temporal position designated. The designation of the position performed by an index indicating the temporal position, an index indicating the frequency position, or an index indicating the position of the time-frequency resource).
Regarding Claim 3, Sano discloses the indication of selected DMRS temporal position configuration is an index to an entry in the at least one preconfigured table(page 6, par(0112), line 1-20, the base station designate the positions of UL/DL DMRSs to the user equipment, only a temporal position designated. The designation of the position performed by an index indicating the temporal position, an index indicating the frequency position, or an index indicating the position of the time-frequency resource).
Regarding Claim 4, Sano discloses the plurality of DMRS temporal position configurations are stored at each relevant UE of the cellular communications network (page 8, par (0144), line 1-20, the signal transmission unit generates a DMRS on the basis of the configuration information stored in the configuration information management unit and transmits the DMRS).
Claim 6, Sano discloses all aspects of the claimed invention, except the data is transmitted on PSSCH associated with the SCI message.
Islam is the same field of invention teaches the data is transmitted on PSSCH associated with the SCI message (page 8, par (0096), line 1-20, a UE that receives an SS block, to determine the location of the SS block in the time domain, the UE determine the SS block index, which indicates temporal location of the SS block the relative to other SS blocks in the burst. The SS block index associated with a particular SS block and transmit beam).
Regarding Claim 7, Sano discloses the data is transmitted in a plurality of aggregated mini-slots and the DMRS temporal position configuration applies across the aggregated mini-slots(page 4, par(0088-0089), line 1-20, the arrangement of the DMRSs between the cells including all of the patterns and SLs(sidelinks), the arrangement of the DMRSs can be applied between the DMRS transmitted by the user equipment and the DMRS transmitted by a user equipment in an adjacent cell, the unit time frames are located at the same temporal position of DMRS).
Regarding Claim 8, Sano discloses one of the at least one preconfigured table comprises options for a number of additional DMRS positions to be used in a transmission(page 6, par(0112), line 1-20, the base station designate the positions of UL/DL DMRSs to the user equipment, only a temporal position designated. The designation of the position performed by an index indicating the temporal position, an index indicating the frequency position, or an index indicating the position of the time-frequency resource).
Claim 9, Sano discloses one of the at least one preconfigured table comprises options for the position of additional DMRS positions in a transmission (page 4, par (0088-0089), line 1-20, the arrangement of the DMRSs between the cells including all of the patterns and SLs (sidelinks), the arrangement of the DMRSs can be applied between the DMRS transmitted by the user equipment and the DMRS transmitted by a user equipment in an adjacent cell).
Regarding Claim 10, Sano discloses all aspects of the claimed invention, except one of the at least one preconfigured table comprises options for a sub-sampling factor for DMRS signals in a transmission.
Islam is the same field of invention teaches one of the at least one preconfigured table comprises options for a sub-sampling factor for DMRS signals in a transmission (page 7, par (0085), line 1-10, subframe divided into slots, each of which contains modulation symbol periods, each symbol contains sample periods).
Regarding Claim 11, Sano discloses all aspects of the claimed invention, except the SCI is transmitted from a base station to a UE.
Islam is the same field of invention teaches the SCI is transmitted from a base station to a UE (page 8, par (0096), line 1-20, a UE that receives an SS block, to determine the location of the SS block in the time domain, the UE determine the SS block index, which indicates temporal location of the SS block the relative to other SS blocks in the burst. The SS block index associated with a particular SS block and transmit beam).
Claim 12, Sano discloses the there is a single table(page 6, par(0112), line 1-20, the base station designate the positions of UL/DL DMRSs to the user equipment, only a temporal position designated. The designation of the position performed by an index indicating the temporal position).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
Khoryaev et al. (US 20180212733, Jul. 26, 2018) teaches Demodulation in Wireless Commuications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464